Case 1:20-cv-00395-RBJ Document 53 Filed 07/17/20 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson



Case No. 1:20-cv-00395-RBJ                                     Hearing Date: July 21, 2020

Case Title: Home Buyers Warranty, et al. v. Debra Gentry, et al.

 Exhibit                                                                           Stip. To   Stip. To
            Description of Document          Bates No. or Other ID    ID   Evid.
  No.                                                                               Auth.     Admis.
           June 29, 2018 Email between      HBW00870-00871
           Santroni and Lisa Halbleib re:
   1       meeting with attorney
           before signing non-
           competition agreement
           June 29, 2018 Gentry HBW         HBW00298-00303
   2       Confidentiality/Non-
           Competition Agreement
           July 1, 2018 Roberson HBW        Choice_Colorado_00846-
   3       Confidentiality/Non-             00851
           Competition Agreement
           July 9, 2018 Santroni HBW        Choice_Colorado_00585-
   4       Confidentiality/Non-             00590
           Competition Agreement
           August 15, 2018 Azpeitia         HBW00321-00326
   5       HBW Confidentiality/Non-
           Competition Agreement
           July 19, 2019 Email from         Choice_Colorado_00636
           Roberson to herself with
   6
           attached Realtor Activity
           Report
           Long & Foster Realtor            Choice_Colorado_00637
   7
           Activity Report
           Aug. 1, 2019 Facebook            Choice_Colorado_00863-
   8       messages between Gentry          00865
           and Ricketts
           Aug. 14, 2019 Email from         Choice_Colorado_00444-
   9       Santroni to Knighten re: Fox     00445
           & Roach
           Sept. 11, 2019 Email from        Choice_Colorado_00447-
   10      Santroni to herself with         00448
           attached August Stack Rank
Case 1:20-cv-00395-RBJ Document 53 Filed 07/17/20 USDC Colorado Page 2 of 6




       August Stack Rank for August   Choice_Colorado_00449
  11
       2019
       Oct. 23, 2019 LinkedIn         Choice_Colorado_02646
  12   message between Zelaya and
       Santroni
       Nov. 5, 2019 Email from        Choice_Colorado_00467-
       Santroni to herself with       00468
  13
       attached HBW's 2018 Realtor
       Sales Compensation Program
       HBW's 2018 Realtor Sales       Choice_Colorado_00469-
  14
       Compensation Program           00474
       Nov. 18, 2019 Email from       Choice_Colorado_02778
       Ricketts to Santroni with
  15
       attached first CHW offer
       letter
       First CHW offer letter to      Choice_Colorado_02780-
  16
       Santroni                       02783
       Dec. 17, 2019 Email from       Choice_Subpoena_00022
  17   Ricketts to Gentry with
       attached CHW offer letter
       CHW offer letter to Gentry     Choice_Subpoena_00009-
  18                                  00012
       Dec. 17, 2019 Email from     Choice_Colorado_02933
  19   Ricketts to Roberson with
       attached CHW offer letter
       CHW offer letter to Roberson Choice_Colorado_02934-
  20
                                    02937
       Dec. 18, 2019 Email from     Choice_Colorado_02907
       Ricketts to Santroni with
  21
       attached final CHW offer
       letter
       Final CHW offer letter to    Choice_Colorado_02908-
  22
       Santroni                     02911
       Jan. 2, 2020 Email sent from Choice_Subpoena_00036
  23   Ricketts to Santroni and
       Roberson
       Jan. 2, 2020 Texts between   Choice_Colorado_03627
  24   Santroni and Ricketts
       Jan. 2, 2020 Resignation     Choice_Colorado_02912
  25
       email from Santroni
       Jan. 2, 2020 Resignation     Choice_Colorado_03542-
  26
       email from Gentry            03543
       Jan. 2, 2020 Resignation     Choice_Colorado_02943
  27
       email from Roberson


                                             2
Case 1:20-cv-00395-RBJ Document 53 Filed 07/17/20 USDC Colorado Page 3 of 6




       Jan. 2, 2020 Email from         Choice_Colorado_00755
       Roberson to herself with
  28   attached spreadsheet of
       Subscription Friendly Realtor
       Activity
       Subscription Friendly Realtor   Choice_Colorado_00756-
  29
       Activity spreadsheet            00839
       Jan. 3, 2020 Texts between      Choice_Colorado_03591
  30   Roberson and Ricketts
       Jan. 7, 2020 Texts between      Choice_Colorado_03592
  31   Roberson and Ricketts
       Jan. 9, 2020 Email from         Choice_Colorado_00581
  32   Fletcher to Santroni with
       attached letter
       Jan. 9, 2020 Letter from        Choice_Colorado_00582-
  33
       Fletcher to Santroni            00592
       Jan. 9, 2020 Email from         HBW00294
  34   Fletcher to Gentry with
       attached letter
       Jan. 9, 2020 Letter from        HBW00295-00304
  35
       Fletcher to Gentry
       Jan. 9, 2020 Email from         Choice_Colorado_00842
  36   Fletcher to Roberson with
       attached letter letter
       Jan. 9, 2020 Letter from        Choice_Colorado_00843-
  37
       Fletcher to Roberson            00852
       Jan. 9, 2020 Email from         Choice_Colorado_02097
  38
       Santroni to Rauh & Johns
       Jan. 14, 2020 Email from        Choice_Colorado_02091
       Ricketts to Greenspan at
  39
       PSRE with attached
       Marketing Agreement
       Marking Agreement for           Choice_Colorado_02092-
  40
       Greenspan at PSRE               02096
       Jan. 16, 2020 Letter from       HBW00305-00306
  41   Brian Tretter to Michael
       Fletcher
       Jan. 17, 2020 Emails            Choice_Colorado_00896
       between Ricketts and Craig
  42   Strobel of Exit Realty with
       attached Marketing
       Agreement
       Marketing Agreement             Choice_Colorado_00899-
  43
                                       00903


                                              3
Case 1:20-cv-00395-RBJ Document 53 Filed 07/17/20 USDC Colorado Page 4 of 6




       Jan. 23, 2020 Texts between      Choice_Colorado_03597
  44   Roberson and Ricketts
       Jan. 26, 2020 Facebook           Choice_Colorado_03510-
  45   messages between Azpeitia        03513
       and Maurie Reynolds
       Jan. 29, 2020 Email from         Choice_Colorado_00853
  46   Sterling to Azpeitia with
       attached CHW offer letter
       CHW offer letter to Azpeitia     Choice_Colorado_00855-
  47
                                        00858
       Jan. 29, 2020 Email from         Choice_Colorado_00001-
  48   Azpeitia to herself with         00002
       potential lead
       Jan 29, 2020 Email from          Choice_Colorado_00003-
  49   Azpeitia to herself with         00004
       potential lead
       Jan. 29, 2020 Email from         Choice_Colorado_00015-
       Azpeitia to herself with         00017
  50   attached 2-10 Home Buyers
       Warranty 2020 Realtor Sales
       Compensation Program
       2-10 Home Buyers Warranty        Choice_Colorado_00018-
  51   2020 Realtor Sales               00024
       Compensation Program
       Jan. 30, 2020 Email from         Choice_Colorado_00110
  52   Azpeitia to herself containing
       more than 20 attachments
       Jan. 30, 2020 Email from         Choice_Colorado_00210
  53   Azpeitia to herself with 9
       attachments
       Jan. 30, 2020 Email from         Choice_Colorado_00227
  54   Azpeitia to herself with 11
       attachments
       Jan. 30, 2020 Email from         Choice_Colorado_00029-
  55   Azpeitia to herself with         00031
       potential lead
       Jan. 30, 2020 Email from         Choice_Colorado_00046-
  56   Azpeitia to herself with         00050
       potential lead
       Jan. 30, 2020 Email from         Choice_Colorado_00054-
       Azpeitia to herself containing   00056
  57
       continuing education
       information




                                               4
Case 1:20-cv-00395-RBJ Document 53 Filed 07/17/20 USDC Colorado Page 5 of 6




       Jan. 30, 2020 Email from         Choice_Colorado_00057-
  58   Azpeitia to herself containing   00058
       sponsorship information
       Jan. 30, 2020 Email from         Choice_Colorado_00063-
       Azpeitia to herself containing   00079
  59
       continuing education
       information
       Jan. 30, 2020 Azpeitia           Choice_Colorado_00087-
  60   emailing herself potential       00088
       lead
       Jan. 30-31, 2020 Emails          Choice_Colorado_02072-
  61   between Santroni and Rauh        02073
       & Johns
       Jan. 31, 2020 Email from         Choice_Colorado_00384
       Azpeitia to herself with
  62
       attached CHW/HBW
       comparison flyer
       CHW/HBW comparison flyer         Choice_Colorado_00385-
  63
                                        00386
       Jan. 31, 2020 Email chain        HBW00307-309
  64   containing Azpeitia's
       resignation email
       Feb. 3, 2020 Email from          HBW00317
  65   Fletcher to Azpeitia with
       attached letter
       Feb. 3, 2020 Letter from         HBW00318-327
  66
       Fletcher to Azpeitia
       Feb. 3, 2020 Texts between       Choice_Colorado_03600
  67
       Roberson and Ricketts
       Feb. 11, 2020 Emails             Choice_Colorado_00885-
       between Gentry and Marie         00888
  68
       Legos at Berkshire
       Hathaway-Pen Fed Realty
       Excerpts from the HBW            HBW00093, at 00139-
  69
       Handbook                         00141
       HBW Account Executives           Dep. Ex. 26
  70
       from 2017 to 2020
       Full HBW Employee                HBW00093-00165
  71
       Handbook
       Excerpts from Choice             Choice_Subpoena_00027-
  72   Employee Handbook                00032
       June 22, 2020 Affidavit of J.    Affidavit of J. Clingerman
  73
       Clingerman




                                                 5
Case 1:20-cv-00395-RBJ Document 53 Filed 07/17/20 USDC Colorado Page 6 of 6




       Email from J. Clingerman        HBW00727-00729
       after initial examination of
  74
       Gentry, Santroni, and
       Roberson's devices
       Forensic report of Gentry's     HBW00730
  75
       laptop
       Forensic report of              HBW00731
  76
       Roberson's laptop
       Forensic report of Santroni's   HBW00732
  77
       laptop
       Forensic report of Azpeitia's   HBW00868
  78
       phone
       Forensic report of              HBW00880
  79
       Roberson's phone
  80   Analyses of CHW sales data      Demonstrative
  81   Timeline of events              Demonstrative




                                               6
